Citation Nr: 0413614	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-25 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for left otitis media 
(OM).  

2.  Entitlement to service connection for a perforated left 
tympanic membrane (TM).  

ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
New York City Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  Left OM was not present during service, nor is this 
disability etiologically related to service or service-
connected disability.  

3.  A perforated left TM was not present during service, nor 
is this disability etiologically related to service or 
service-connected disability.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for left OM is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2003).  

2.  Entitlement to service connection for a perforated left 
TM is not established.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters and the 
statement of the case, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claims, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letters addressed to the appellant by 
the RO dated December 20, 2001, and August 25, 2003.  In the 
latter letter, the RO specifically informed the appellant of 
the current status of his claims and of the evidence already 
of record in support of those claims, and of what the 
evidence must show in order to support the claim.  The 
appellant was then specifically asked to inform the RO of any 
additional evidence or information which he thought would 
support his claim, so that the RO could attempt to obtain 
this additional evidence for him.  In both letters, the 
appellant was specifically told that competent medical 
evidence of a nexus between the claimed disabilities and 
service was needed in order to support his claims.  In the 
December 2001 letter, he was also told that he could submit a 
medical opinion regarding this relationship from his own 
doctor.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claims and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

Moreover, the appellant has been accorded a comprehensive VA 
examination in connection with the current claim, and 
extensive VA medical records have been obtained.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information.  
Although the appellant indicated on his September 2003 
substantive appeal that additional private treatment records 
would be submitted in support of this appeal "as soon as 
they become available," no further evidence has been 
submitted by the appellant.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that in Pelegrini the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  
The present claim was initially adjudicated in February 2002 
after the first VCAA letter was sent in December 2001; and 
both claims were readjudicated on a de novo basis in August 
2003 after the second VCAA letter was sent to the appellant.  

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

Service connection is presently in effect for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling; for 
tinnitus, rated 10 percent disabling; and for bilateral 
hearing loss and for multiple shell fragment wound (SFW) 
scars, noncompensably rated.  

The service medical records are devoid of any complaints, 
treatments, findings or diagnoses indicative of either OM or 
of a perforated left TM.  The appellant was treated in May 
1969 for hearing loss, and service connection was later 
established for bilateral sensorineural hearing loss and for 
multiple SFW scars, including one on the left ear.  

On a VA general medical examination in August 1970, less than 
one year after service, the appellant complained of being 
wounded in service on the left side of his head and of 
decreased hearing and tinnitus, but he did not mention 
recurrent ear infections or a perforated TM.  Physical 
examination at this time disclosed that both ear canals were 
clear, although the left TM contained a small epithelial 
pearl.  No significant diseases were noted on this 
examination.  

In May 1996, the appellant was accorded another official VA 
ear examination.  At this time, he reported that he 
experienced draining from the left ear in the wintertime.  
Physical examination disclosed that both TMs were normal, and 
that there was no active ear disease present.  

The appellant also testified under oath at a hearing held at 
the RO in January 1999.  He indicated that his hearing was 
bad and that he experienced ringing in his ears; he made no 
mention of ear infections or of a perforated TM at this 
hearing.  

On the next VA ear examination in March 1999, it was reported 
that the appellant had no history of ear infections.  Both 
TMs were normal on this examination, and the examiner found 
no infection of the middle or inner ear.  

VA outpatient treatment records dating from June 2000 to May 
2001 were submitted in support of the present claims, which 
were filed in June 2001.  It was reported in June 2000 that 
the appellant was complaining of a persistent discharge from 
his left ear for approximately 30 years, increasing over the 
last three months.  Physical examination of the appellant at 
this time disclosed a small amount of yellowish fluid in the 
left ear canal with no evidence of debris.  The left TM was 
very sclerotic, and the clinical assessment was of left-sided 
OM; chronic mastoiditis was also suspected.  When he returned 
in August 2000, there was evidence of left-sided OM 
superimposed upon a left TM perforation, which responded well 
to medicated ear drops.  In January 2001, the appellant told 
the VA staff that the left TM perforation was actually an old 
perforation which he had had since an injury in Vietnam.  
Physical examination of the left ear was within normal limits 
at this time except for a 10% perforation in the left TM.  
There was no significant evidence of any ear infection at 
this time, and it was reported that the appellant had 
experienced no ear infections since he began taking medicated 
ear drops.  In May 2001, the appellant again gave a history 
of a left TM perforation dating from 30 years previously with 
multiple infections over the years.  He indicated that he had 
experienced no recent problems.  Physical examination of the 
left ear in May 2001 was within normal limits except for a 
10-20% perforation of the left TM.  

The appellant was accorded a comprehensive VA ear examination 
in October 2001.  Prior to this examination, the VA examiner 
reviewed the contents of the VA claims file, including the 
service medical records.  The appellant again reported that 
he had sustained a perforation of the left ear drum in 
service, and he also indicated that he had experienced 
repeated left ear infections over the past 30 years.  He also 
reported that a nearby grenade explosion in May 1969 produced 
multiple SFWs , including one on the left ear, and resulted 
in tinnitus since that time.  On physical examination, the 
ear canals were clear of infection on the right side, but 
there was a certain graininess noted on the left side.  There 
was also an ovoid perforation in the TM of the left ear.  The 
clinical impressions reported at this time included 
perforation of the left ear drum secondary to infection.  The 
VA examiner reported that there was no relationship between 
the appellant's repeated episodes of OM and/or the perforated 
left TM and any event during his military service or any 
service-connected disability.  It was noted that physical 
examinations of the appellant prior to service and at the 
time of his discharge from service revealed no perforation of 
the left TM, and that VA examinations in May 1996 and March 
1999 also revealed that both TMs were normal.  On the earlier 
VA examination in August 1970, the left TM was described as 
having an epithelial pearl, but no perforation was found at 
this time either.  Only in June 2000 was a scarred left TM 
first clinically noted.  Therefore, it was concluded by the 
VA medical expert in October 2001 that "there appears to be 
no linkage over the course of 30 years to the present 
perforation, nor would it be expected that the acoustic 
trauma [in service] which produced no perforation at the 
time, would account for the veteran's repeated infections and 
ultimate perforation."  

VA outpatient treatment records dating from January to 
December 2002 were subsequently received.  It was reported in 
January 2002 that the appellant presented with left ear pain 
and drainage for the past three or four days.  There was also 
a chronic perforation of the left eardrum, and the clinical 
impression at this time was of left OM.  On a complete 
physical examination of the appellant in December 2002, both 
ears were normal; both TMs were normal; and the clinical 
impressions reported at this time included nothing concerning 
the ears.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In the present case, although the appellant has repeatedly 
reported that he sustained a perforated left TM in service 
which quickly led to chronic OM, the relevant contemporary 
medical records dating both from service and for many years 
afterward do not corroborate these contentions, nor does the 
record contain any medical opinion supportive of either of 
the veteran's claims.  Moreover, a VA medical expert who 
reviewed all of the relevant historical material in the 
claims file, including the service medical records, concluded 
that neither of the claimed disabilities was related to any 
incident in service or to any service-connected disability.  

Although the appellant has been requested more than once to 
submit competent medical evidence of a nexus between the 
claimed disabilities and service, he has not done so, 
preferring to rely upon his own repeated assertions that 
these conditions are both related to his military service.  
In support of the present claims, he has particularly pointed 
to the VA outpatient entry dated in January 2001 wherein a 
medical history of an old left TM perforation since an injury 
in Vietnam was recorded.  However, this represents the 
appellant's own statement of his medical history and not 
medical confirmation of the truth of that assertion.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the transcription 
of a lay medical history by a medical professional does not 
constitute competent medical evidence).  

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of his claims; however, unsupported by 
medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  See Espiritu v. Derwinski, 
2 Vet. App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Accordingly, this appeal will be denied.  



ORDER

Service connection for left otitis media is denied.  

Service connection for a perforated left tympanic membrane is 
also denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



